Citation Nr: 1415642	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  13-08 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for allergic rhinitis prior to June 3, 2011.  

2.  Entitlement to an initial evaluation in excess of 10 percent for allergic rhinitis on or after June 3, 2011.


REPRESENTATION

Appellant represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1965 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision from the Department of Veterans Affairs (VA) Appeals Management Center (AMC).  In that decision, the AMC granted service-connection for allergic rhinitis and assigned a noncompensable evaluation effective from the Veteran's June 5, 2006.  

Prior to certifying this appeal to the Board, the VA Regional Office (RO) in Waco, Texas, issued a September 2013 supplemental statement of the case (SSOC) and increased that evaluation to 10 percent effective from June 3, 2011.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issues of entitlement to higher initial evaluations remain on appeal and have been recharacterized as reflected on the title page.

In addition to the paper claims file, there is a Virtual VA electronic file associated with the Veteran's case.  A review of the documents in the electronic file reveals additional records, including ongoing VA treatment records.  However, the RO obtained those treatment records prior to the January 2013 statement of the case (SOC) and reviewed them in that SOC.  Therefore, the Board finds that there is no prejudice in proceeding with consideration of the evidence in the Virtual VA file.  

The Veterans Benefits Management System only contains records that are duplicative of the records in the paper claims file.  

The issue of entitlement to secondary service-connection for hypertension has been raised by the Veteran's May 2012 notice of disagreement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  Prior to June 3, 2011, the Veteran's allergic rhinitis was productive of greater than 50 percent obstruction of the nasal passage on either side.

2.  Throughout the appeal period, the Veteran's allergic rhinitis has not been productive of nasal polyps.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial 10 percent evaluation for allergic rhinitis prior to June 3, 2011, have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.96, 4.97, Diagnostic Codes 6522 (2013).

2.  The criteria for an initial evaluation in excess of 10 percent for allergic rhinitis have not been met at any point during the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.96, 4.97 Diagnostic Codes 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service-connection and that a disability rating and an effective date for the award of benefits will be assigned if service-connection is awarded.  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Nevertheless, the Veteran in this case is challenging the initial evaluation assigned following the grant of service-connection for allergic rhinitis.  In Dingess, the Court held that, in cases where service-connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issues of entitlement to a higher initial evaluation for allergic rhinitis.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by the RO, AMC, and the Board in connection with the claim.  The Veteran has not identified any outstanding records that are available and relevant to the issues being decided herein.

The Board does note that the Veteran's September 1999 pension claim contains reference to her receipt of Social Security Administration (SSA) benefits.  This pension claim lists disabilities involving her back, neck, left breast, stomach, left leg, and left hand.  This pension claim does not list allergic rhinitis and predates the appellate period.  Moreover, the appeal stems from the initial grant of service-connection.  The Veteran has not challenged the June 2006 effective date for the grant of service-connection based on her date of claim, and therefore, the relevant question in this matter is the severity of her disability for the period beginning on June 5, 2006.  38 C.F.R. § 3.400.  Thus, the Board finds that the SSA records would not be relevant to the issues being decided herein.  

The Federal Circuit has noted that 38 U.S.C.A. § 5103A does not require VA to obtain all medical records or all SSA disability records.  Instead, VA must obtain only those that are relevant to the Veteran's claim.  The Federal Circuit also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, they are only required as long as a reasonable possibility exists that the records are relevant to the veteran's claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In this case, the evidence in the file, to include the Veteran's own statements, does not show that the SSA records would be relevant to the Veteran's claims of increased evaluations for allergic rhinitis.  Therefore, the Board concludes the SSA records are not necessary for a decision on these particular claims.  

The Veteran was also afforded VA examinations in November 2008, October 2012, and June 2013 in connection with her claim.  The December 2008 VA examiner offered a supplemental opinion in June 2010, and the October 2012 examiner offered a supplemental opinion in November 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions obtained in this case are adequate.  They are predicated on a review of the claims file and all pertinent evidence of record, including the Veteran's pertinent medical history, lay assertions, and current complaints.  The examinations and opinions address the rating criteria that are relevant to rating the disability in this case. 

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since she was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service-connection for that disability has been granted, evidence contemporaneous with the claim for service-connection and with the rating decision granting service-connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

The Veteran's allergic rhinitis is evaluated pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6522.  Under Diagnostic Code 6522, a 10 percent disability evaluation is assigned for allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent disability evaluation is warranted for allergic or vasomotor rhinitis with polyps.  Where the schedular criteria does not provide for a noncompensable evaluation, such an evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

The Veteran's private treatment records show diagnosis and treatment for allergic rhinitis since February 1994.  The VA treatment records show diagnosis for allergic rhinitis since October 1999.  The VA and private treatment records both document prescription treatment for allergic rhinitis and symptoms of a cough, nasal congestion, postnasal drainage, sore throat, and headache.  

During a December 2008 VA examination, the Veteran reported chronic nasal congestion, interference with breathing, and intermittent symptoms of stopped up ears, frontal headaches, and hoarseness.  The examiner reviewed the Veteran's service treatment records and post service treatment records.  He objectively noted an approximate 50-percent obstruction of each nasal passage without polyps or permanent hypertrophy of the turbinates.  The examination included a CT scan of the para-nasal sinuses, and the examiner diagnosed the Veteran with allergic rhinitis.  

The Veteran was also afforded a VA examination in October 2012 at which time the examiner objectively noted a swollen nasopharynx, clear drainage, mild cobble stoning of the oropharynx, mild erythema of the adenoids and tonsils, and tenderness to palpation of the frontal and maxillary sinuses.  However, she did not find a 50 percent obstruction of both nasal passages, complete obstruction of either nasal passage, or nasal polyps.  She did document permanent hypertrophy of the nasal turbinates.  

Subsequent to this examination, the Veteran submitted additional medical statements in support of her claim from Dr. V.K.A. and Dr. J.S. (initials used to protect privacy).  In a February 2013 statement, Dr. V.K.A. indicated that the Veteran's allergic rhinitis causes greater than 50 percent nasal obstruction of both nasal passages.  In a March 2013 statement, Dr. J.S. indicated that the Veteran has complete obstruction of the left nostril and a 90-percent obstruction of the right nostril with bilateral turbinate hypertrophy.  Neither private physician indicated the presence of any nasal polyps.  

A medical opinion was also obtained in June 2013 at which time the VA examiner noted that there is great variability and variation with medications and that nasal obstruction can change from 100 percent to 0 percent in minutes with use of vasoconstricting nasal sprays, such as Afrin.  He stated that it routinely waxes and wanes and involves one or both nostrils several times each day.  The examiner further indicated that the Veteran's nasal obstruction is as likely as not related to allergic rhinitis.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a 10 percent evaluation prior to June 3, 2011.  The December 2008 VA examiner stated that the Veteran had a 50 percent obstruction of the nasal passage, and the June 2013 VA examiner later explained that such an obstruction would likely vary.  Therefore, resolving any resolving doubt in favor of the Veteran, the Board concludes that she is entitled to an initial 10 percent evaluation for the entire appeal period.  

The Board has also considered whether an initial evaluation in excess of 10 percent is warranted for the Veteran's allergic rhinitis at any point during the pendency of the appeal.  However, there is simply no evidence of polyps at any point during the appellate period.  The VA examiners, the private health care providers, and the Veteran have not reported any polyps.  Therefore, after consideration of all the evidence of record, both lay and medical, the Board finds that an initial evaluation in excess of 10 percent is not warranted.  See 38 C.F.R. § 4.97, Diagnostic Code 6522.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's allergic rhinitis is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, including her nasal congestion.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate. 

The Board further observes that, even if the available schedular evaluation for the disability is inadequate, the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for her allergic rhinitis, and there is nothing in the record to indicate that the Veteran's disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board does note that the Veteran has not worked since 1995; however, the evidence does not suggest, nor has the Veteran asserted, that her unemployment is due to her service-connected allergic rhinitis or that it has caused marked interference with employment.  Moreover, the November 2012 VA examiner has stated that the Veteran's allergic rhinitis is mild to moderate in severity and does not inhibit her from obtaining and maintain gainful employment.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected allergic rhinitis under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 33 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).




ORDER

An initial 10 percent evaluation for allergic rhinitis prior to June 3, 2011, is granted.

An initial evaluation in excess of 10 percent for allergic rhinitis for the entire appeal period is denied.  



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


